Citation Nr: 1641840	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to January 1969.  He died in April 2010, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  


REMAND

In a January 2016 remand, the Board directed that the RO obtain April 2010 treatment records from the private hospital the Veteran was treated at just prior to his death.  Subsequent to the remand, the Veteran's claims file reflects that treatment records from St. Joseph's Hospital were added in March 2016.  These records consisted of the Veteran's initial admission to the hospital after being found unresponsive.  A supplemental statement of the case was issued in March 2016, where the RO noted that the only records from St. Joseph's Hospital were from the Veteran's initial admission treatment; and that a letter was sent to the appellant in February 2016 requesting all private treatment records, but no response was received.

A review of the record reveals that private treatment records from St. Joseph's Hospital were submitted by the appellant's representative in February 2016 and are contained in the Veteran's electronic claims file.  These records consist of the complete treatment records, including from the date of admission to the date of the Veteran's death.  As these records were not considered by the RO in the most recent supplemental statement of the case in March 2016, the Board sent a letter to the appellant asking her whether she wanted to waive initial RO review of these pertinent records.  See 38 C.F.R. § 20.1304 (c) (2015).  The appellant responded in September 2016 that she wanted the case remanded to the RO for consideration of the additional evidence.  Accordingly, the case will be remanded to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2015).

Accordingly, the case is remanded for the following action:

Readjudicate the appellant's claim based on the entirety of the evidence, to include the private treatment records from St. Joseph's Hospital submitted by the appellant in February 2016 (contained in the Veteran's Virtual VA claims file).  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

